DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/26/22 is acknowledged.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over OHASHI et al (JP 2007 099999, using machine translation).
OHASHI discloses ( see entire document) an easily tearable film in a straight line, the film comprising 55-79% aliphatic polyamide and 21-45% semi-aromatic polyamide. The aliphatic polyamide is nylon6 [meeting the claimed polyamide 6 of claim 4] and the aromatic polyamide is polymetaxylylene adipamide (MXD6) [reading on the claimed dicarboxylic acid and diamine of claims 1, 3 and 5] (abstract, [0009], claims 1 and 2). OHASHI discloses an example of 65% nylon6 and 35% MXD6 ([0031] [meeting the claimed ranges]. OHASHI’s tearable film is stretched [as claimed].
OHASHI is silent regarding the claimed area fraction of 9.8% or more or 9.8 to 35.0% corresponding to the semi-aromatic  polyamide as observed in secondary electron image observation after plane ion milling of a cross section of the polyamide film in the TD direction. However, said property would be inherently present in OHASHI if OHASHI’s film corresponding to the semi-aromatic  polyamide were to be observed in a secondary electron image after plane in milling of a cross section of the polyamide film in the TD direction, since OHASHI discloses a substantially identical film comprising the claimed nylon 6 and the claimed MXD6 and in the claimed percentages, wherein the film is stretched in the TD direction as claimed, and wherein the film is easily linearly tearable with a linear cut property of 5.0 mm or less, exemplified with 2.4-3.9 mm ([0008], [0020], table 1) as claimed and as recited in the present specification with examples of 1.6-3.8 mm (see table 1 of the present specification), noting that  Applicant’s specification admits that the area fraction is related to the linear cuttability (see, for instance, [0154] of the present Published Application).
“Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Alternatively, OHASHI discloses that the ratio between the two polyamides, the amount of stretching, the process temperature, the thickness of the film, etc. affect the linear tearability of the film ([0045]). Accordingly, it would have been obvious to one of ordinary skill  in the art to have modified the ratio between the two polyamides and the process parameters to achieve the desired linear cuttability and have thus arrived at the present area fraction.

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over OHASHI et al (JP 2007 099999, using machine translation) in view of WO2013/002069 (using machine translation) and as evidenced by OTAKI et al (US 2009/0239013).
OHASHI’s disclosure is discussed above and is incorporated herein by reference.
OHASHI discloses polyamide 6/nylon 6, as claimed. 
OHASHI is silent regarding the presence of P, Na, K and Ca and the MW of the semi-aromatic polyamide. However:
OSASHI discloses that the MDX6 used in the invention is “MX Nylon S6007” from Mitsubishi Gas Chemicals ([0031]), which is within the claimed MW range. This is evidenced by OTAKI who discloses a polyamide (x) having a MW of 6,000-50,000, preferably 45,000, and uses Mitsubishi’s MX nylon S6007 as an example of the polyamide (abstract, [0045], [0146]).
Regarding the presence of P, Na, and optionally  K and Ca, ‘069 discloses (see entire document) that in making MDX6 ([0002], it is advantageous to add phosphorus in order to promote the amidation reaction, such as sodium, calcium and/or potassium phosphite in amounts of 0.1-1000 ppm, and it is preferable to add an alkali metal compound, such as sodium or potassium hydroxide or acetate, in combination with the phosphorus in a ratio of 1:0.05 to 1:1.5 of phosphorus to alkali, so as to avoid being colored during polycondensation while avoiding gelation ([0058], [0059], [0132]).
It would have been obvious to one of ordinary skill in the art to have made OHASHI’s MDX6 by adding P, Na, K and Ca as disclosed by ‘069 for the advantages of promoting amidation reaction while avoiding coloration and gelation during the polycondensation of the MDX6.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765